DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 thru 15 have been examined.
Claim Objections
Claim 13 is objected to because of the following informalities:  In line 2, "with respect the given range" should be "with respect to the given range".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 thru 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tiana et al Patent Number 10,001,376 B1.
Regarding claims 1 and 15 Tiana et al disclose the claimed system, “An apparatus monitors position for an aircraft. The aircraft includes a display, a position system, a vision system and a database comprising terrain data associated with an environment at a location of the aircraft.” (abstract), and the claimed method, a process flow diagram that illustrates operation of the position monitoring system (Figure 4), comprising:
the claimed display, display 123 (Figure 2) providing a screen shot (Figure 5 and column 9 lines 6 and 7); and
the claimed processor communicatively coupled to the display, “Position monitoring system 100 generally includes an ownship position processor 112, a vision system (VS) 119 (e.g., an enhanced vision system), an airport/chart terrain database 121, a display 123, an audio system 124, a synthetic vision system (SVS) 125 and a processor 126.” (column 4 lines 7 thru 12 and Figure 2), configured to:
the claimed generate a synthetic vision system taxi mode exocentric view of an aircraft when performing taxi operations on the ground, “Flight displays 20 can be used to provide information to the flight crew, thereby increasing visual range and enhancing decision-making abilities. In an exemplary embodiment, flight displays 20 and combiner 21 can include a weather display, a map display, a weather radar map and a terrain display. Further, flight displays 20 and combiner can include a moving map, a synthetic vision system (SVS) image or an enhanced vision system (EVS) image (e.g., an enhanced flight vision system (EFVS) image) or a merged image derived from the SVS image and the EVS image in some embodiments.” (column 3 lines 45 thru 55), and “at least one of displays 20 or combiner 21 is configured to provide an image of the environment associated with aircraft 10 (e.g., while taxiing)” (column 3 lines 64 thru 67), wherein the claimed SVS taxi mode exocentric view includes at least one range ring centered around a depiction of the aircraft to provide a visual indication of a given range between the aircraft and a given range ring, “Screen shot 500 provides an egocentric view for a HUD in one embodiment. Image objects are created by SVS 125 (FIG. 2) and overlay an EFVS image (not shown in FIG. 5) in some embodiments. Screen shot 500 includes a perspective view 502 of an environment of aircraft 10 and a moving map display 504. Perspective view 502 is an image derived from image data from SVS 125 or VS 119 (FIG. 2) or a merged image derived from image data from SVS 125 and VS 119. Arrows 520 show a taxi route (e.g., to a gate) and can be provided by SVS 125.” (column 9 lines 7 thru 17 and Figure 5), the bottom of the screen shot 500 of Figure 5 shows the aircraft position in the ground environment with a distance ring indicating 1000 FT from the aircraft (Figure 5); and
the claimed output the SVS taxi mode exocentric view to the display, wherein the claimed display is configured to display the SVS taxi mode exocentric view, Figure 5 is a screen shot 500 of information provided on display 123 (column 9 lines 6 and 7).
Regarding claim 2 Tiana et al disclose the claimed at least one range ring includes a given numerical range indicator indicative of the given range, the range ring of Figure 5 includes an indicator of “1000 FT” on the range ring.
Regarding claim 8 Tiana et al disclose the claimed SVS taxi mode exocentric view includes a three dimensional depiction of the ground and surface features with the range ring projected onto the 3D depiction, “Further, flight displays 20 and combiner can include a moving map, a synthetic vision system (SVS) image or an enhanced vision system (EVS) image (e.g., an enhanced flight vision system (EFVS) image) or a merged image derived from the SVS image and the EVS image in some embodiments. For example, flight displays 20 and combiner 21 can be configured to display a three dimensional or perspective image of terrain and/or weather information.” (column 3 lines 50 thru 57).
Regarding claim 9 Tiana et al disclose the claimed 3D depiction of the ground and surface features is based on a database of airport features and sensor data, “system 100 advantageously receives information from a variety of sources including infrastructure based sources, real-time sensors, airport databases, ownship location systems, ownship state determination systems, data link information, etc.” (column 4 lines 18 thru 22), “Airports/charts database 121 is a memory or other storage device for storing at least one of airport charts, terrain data, signage data, obstacle data, airport rules, etc. Airports/charts database 121 can be configured to receive periodic downloads of information in some embodiments. According to some embodiments, airport charts/database 121 may be resident on aircraft 10, while in another exemplary embodiment, airport charts/database 121 may be loaded on to the aircraft 10 (e.g., via wireless or wired transmission).” (column 5 lines 36 thru 44), and “The information regarding traffic can be used compute location and/or size of obstacles on or near a runway. The information regarding traffic can be data from a number of sensors including a weather radar (WxR) system, an optical camera system (e.g., a television camera), a millimeter-wave radar system, an acoustic system, a LIght Detection and Ranging (LIDAR) system, a Forward Looking Infrared Radar (FLIR), an obstacle database, or any combination thereof. The obstacle database may be part of database 121, data loaded from a storage media, manually entered, and/or received via wireless data link (e.g., TIS-B). The information can be provided to processor 126 to display traffic on display 123, and provide an incursion warning on display 123 or audio system 124.” (column 5 lines 2 thru 15).
Regarding claim 10 Tiana et al disclose the claimed 3D depiction of the ground and surface features is based on a database of airport features, “system 100 advantageously receives information from a variety of sources including infrastructure based sources, real-time sensors, airport databases, ownship location systems, ownship state determination systems, data link information, etc.” (column 4 lines 18 thru 22), and “Airports/charts database 121 is a memory or other storage device for storing at least one of airport charts, terrain data, signage data, obstacle data, airport rules, etc. Airports/charts database 121 can be configured to receive periodic downloads of information in some embodiments. According to some embodiments, airport charts/database 121 may be resident on aircraft 10, while in another exemplary embodiment, airport charts/database 121 may be loaded on to the aircraft 10 (e.g., via wireless or wired transmission).” (column 5 lines 36 thru 44).
Regarding claim 11 Tiana et al disclose the claimed 3D depiction of the ground and surface features is based on sensor data, “system 100 advantageously receives information from a variety of sources including infrastructure based sources, real-time sensors, airport databases, ownship location systems, ownship state determination systems, data link information, etc.” (column 4 lines 18 thru 22), and “The information regarding traffic can be used compute location and/or size of obstacles on or near a runway. The information regarding traffic can be data from a number of sensors including a weather radar (WxR) system, an optical camera system (e.g., a television camera), a millimeter-wave radar system, an acoustic system, a LIght Detection and Ranging (LIDAR) system, a Forward Looking Infrared Radar (FLIR), an obstacle database, or any combination thereof. The obstacle database may be part of database 121, data loaded from a storage media, manually entered, and/or received via wireless data link (e.g., TIS-B). The information can be provided to processor 126 to display traffic on display 123, and provide an incursion warning on display 123 or audio system 124.” (column 5 lines 2 thru 15).
Regarding claim 12 Tiana et al disclose the claimed sensor data is obtained from one of a camera, LIDAR or MM wave array, “The information regarding traffic can be used compute location and/or size of obstacles on or near a runway. The information regarding traffic can be data from a number of sensors including a weather radar (WxR) system, an optical camera system (e.g., a television camera), a millimeter-wave radar system, an acoustic system, a LIght Detection and Ranging (LIDAR) system, a Forward Looking Infrared Radar (FLIR), an obstacle database, or any combination thereof.” (column 5 lines 2 thru 10)
Regarding claim 13 Tiana et al disclose the claimed range ring is statically sized with respect to the given range, the range ring at the bottom of the screen shot 500 has the range ring set to 1000 feet (Figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiana et al Patent Number 10,001,376 B1 in view of Fetzmann et al Patent Application Publication Number 2008/0186207 A1.
Regarding claim 3 Tiana et al do not teach the claimed range ring is at least two range rings, but any number of range rings may be included onto the display.  This may be implemented as a design choice or as a user selection, such as selecting the number of rings, the distance to display, a set distance between rings, etc.  Fetzmann et al teach, “the position of the airplane A is illustrated by a symbol 20 which is situated at the bottom of the navigation screen 19, at the center of several circular arcs 21 furnished with heading and distance scales, as represented in FIG. 3. The symbol 20 is fixed and is oriented upwards. The pilot can thus easily pinpoint his airplane A on the map of the airport. The map rotates and slides as a function of the movement of the airplane A, whose symbol 20 therefore remains fixed” (P[0086] and Figure 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the a position monitoring system including a display processor for use in the aircraft control center of Tiana et al with the multiple circular arcs displayed of Fetzmann et al in order to allow a pilot to make maneuvers while taxiing on the ground with increased safety (Fetzmann et al P[0006]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiana et al Patent Number 10,001,376 B1 in view of Nutaro et al Patent Application Publication Number 2013/0057414 A1.
Regarding claim 4 Tiana et al do not teach the claimed SVS taxi mode exocentric view includes compass features positioned around or within one or the range rings to indicate compass directions, but it is common and well known in the aircraft arts to include aircraft heading indication on displays to aircrews.  Nutaro et al teach, “FIG. 4 is a graphical representation of a synthetic display 400 having rendered thereon an airport field 402 and electric taxi guidance information. The synthetic display 400 includes a graphical representation of at least one taxiway 403, which corresponds to the taxiway on which the host aircraft is currently traveling. Although not always required, the synthetic display 400 includes a graphical representation of the aircraft 404 located and headed in accordance with the true geographic position and heading of the actual host aircraft. The synthetic display 400 also includes graphical representations of various features, structures, fixtures, and/or elements associated with the airport field 402.” (P[0044] and Figure 4), Figure 4 shows the compass headings N, E, S and W on the ring around the aircraft symbol 404.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the a position monitoring system including a display processor for use in the aircraft control center of Tiana et al with the compass heading display of Nutaro et al in order to conserve fuel, prolong the useful life of the brake system, and reduce taxi time. (Nutaro et al P[0016]).
Allowable Subject Matter
Claims 5 thru 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined limitations of claims 1 and 5 (the combination of claims 1 and 14 include similar limitations).  The closest prior art of record is Tiana et al Patent Number 10,001,376 B1.  Tiana et al disclose an apparatus that monitors position for an aircraft. The aircraft includes a display, a position system, a vision system and a database comprising terrain data associated with an environment at a location of the aircraft. The apparatus includes a monitoring processor configured to perform character recognition or structure recognition on the image data to identify a structure or a character in the image data, correlate a position of the structure or character in the environment using a position from the position system and the terrain data, and cause the display to provide a confirmation in response to the position of the structure or character in the terrain data matches the position of the structure or character in the image data.
Regarding the combination of claims 1 and 5, Tiana et al, taken either individually or in combination with other prior art, fails to teach or render obvious a system having a display, and at least one processor communicatively coupled to the display.  The processor generates a synthetic vision system (SVS) taxi mode exocentric view of an aircraft when the aircraft is performing taxi operations and when the aircraft is on ground.  The SVS taxi mode exocentric view includes at least one range ring centered around a depiction of the aircraft.  Each of the at least one range ring providing a visual indication of a given range between the aircraft and a given range ring.  The processor further outputs, to the display, the SVS taxi mode exocentric view.  The display is configured to display the SVS taxi mode exocentric view.  The SVS taxi mode exocentric view further includes a dynamic error circle positioned around a point of the depiction of the aircraft.  A size of the dynamic error circle changes dynamically based on positioning accuracy.
Relevant Art
The examiner points to the prior art of Feyereisen et al PGPub 2011/0130963 A1 for the including a circle 204 that indicates a distance from the aircraft 202 (0.2 miles) (Figure 2 and P[0026]).  This relates to the claimed view with the aircraft taxiing and includes a range ring.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662